Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-20 are found to be in condition for allowance.
Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “a signal processing module comprising a signal processor configured to communicate translated facility control information with a facility control node of the facility control and monitoring system via the at least one remote unit;  wherein the facility control node is configured to detect an environmental parameter within a coverage area of the distributed antenna system; and wherein the signal processing module is configured to receive the environmental parameter from the at least one remote unit and to change a mode of operation of the distributed antenna system with respect to wireless communication coverage, based on the environmental parameter”, as recited in the claims.
No other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 




/SAMUEL D FEREJA/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487